Exhibit 10.20

ENVIRONMENTAL INDEMNITY

This ENVIRONMENTAL INDEMNITY (this “Indemnity”) is entered into as of
December 1, 2011, by MOLINA CENTER LLC, a Delaware limited liability company
(“Borrower”) and MOLINA HEALTHCARE, INC. (“Guarantor”; collectively, jointly and
severally with Borrower, “Indemnitor”), for the benefit of EAST WEST BANK, a
California banking corporation, in its capacity as administrative agent (in such
capacity, “Administrative Agent”) for itself, Bank of China, Los Angeles Branch,
City National Bank, Union Bank, N.A. and The Bank of East Asia (USA) N.A. and
their assignees and successors from time to time as “Lenders” under the Term
Loan Agreement defined below (collectively, “Lenders,” and each, a “Lender”),
Lenders and each of Administrative Agent’s and Lenders’ successors, assigns and
participants, parents, subsidiaries and affiliated corporations, and its and
their respective directors, officers, agents, attorneys and employees (each
individually, an “Indemnitee” and collectively, “Indemnitees”).

RECITALS

A. Pursuant to the terms of the Term Loan Agreement dated as of even date
herewith (as amended, extended, renewed, supplemented or otherwise modified from
time to time, the “Term Loan Agreement”) by and among Administrative Agent,
Lenders and Borrower, Lenders have agreed to make a term loan to Borrower in the
principal amount of up to Forty Eight Million Six Hundred Thousand Dollars
($48,600,000) (the “Loan”). Capitalized terms used but not otherwise defined in
this Indemnity shall have the meanings ascribed to such terms in the Term Loan
Agreement. The obligations of Borrower for repayment of the Loan are evidenced
by the Promissory Note dated as of even date herewith (as amended, extended,
renewed, replaced, split, supplemented or otherwise modified from time to time,
the “Note”) made by Borrower to the order of Administrative Agent, on behalf of
Lenders, in the principal amount of the Loan.

B. Borrower’s obligations to Administrative Agent and Lenders under the Term
Loan Agreement are secured by the Deed of Trust, Security Agreement, Assignment
of Rents and Fixture Filing dated as of even date herewith (as amended,
extended, renewed, supplemented or otherwise modified from time to time, the
“Deed of Trust”) executed by Borrower, as trustor, naming First American Title
Insurance Company as trustee and Administrative Agent as beneficiary, and by
other collateral security. The Deed of Trust encumbers the “Property” (as
described in the Deed of Trust). The obligations of Indemnitor under this
Indemnity are not secured by the Deed of Trust.

C. Indemnitor’s execution of this Indemnity is a condition precedent to Lenders’
issuance of the Loan. Indemnitor is willing to execute this Indemnity because of
the benefits Lenders’ issuance of the Loan will confer on Borrower and
Guarantor.

AGREEMENT

1. Indemnity. Indemnitor shall be solely responsible for, and shall indemnify
and hold harmless each Indemnitee from and against, any loss, damage, cost,
expense, claim or liability directly or indirectly arising out of or
attributable to the use; generation; storage; release;

 

Environmental Indemnity

Molina Center LLC

 



--------------------------------------------------------------------------------

threatened release, discharge or disposal; or presence of “Hazardous Materials”
(as defined below) on or about the Property, including, without limitation:
(a) all foreseeable consequential damages incurred by any Indemnitee; (b) the
costs of any required or necessary repair, cleanup or detoxification of the
Property and the preparation and implementation of any closure, remedial or
other required plans; and (c) all reasonable costs and expenses incurred by any
Indemnitee in connection with clauses (a) and (b), including, without
limitation, reasonable attorneys’ fees.

For purposes of this Indemnity, the following terms shall have the following
definitions:

“Hazardous Materials” means (i) any chemical, compound, material, mixture or
substance that is now or hereafter defined or listed in, or otherwise classified
pursuant to, any “Hazardous Materials Law” (as defined below) as a “hazardous
substance”, “hazardous material”, “hazardous waste”, “extremely hazardous
waste”, “acutely hazardous waste”, “radioactive waste”, “infectious waste”,
“biohazardous waste”, “toxic substance”, “pollutant”, “toxic pollutant”,
“contaminant” as well as any formulation not mentioned herein intended to
define, list, or classify substances by reason of deleterious properties such as
ignitability, corrosivity, reactivity, carcinogenicity, toxicity, reproductive
toxicity “EP toxicity,” or “TCLP toxicity”; (ii) petroleum, natural gas, natural
gas liquids, liquified natural gas, synthetic gas usable for fuel (or mixtures
of natural gas and such synthetic gas) and ash produced by a resource recovery
facility utilizing a municipal solid waste stream, and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas, or geothermal resources; (iii) “hazardous
substance” as defined in Section 25281(f) of the California Health and Safety
Code; (iv) “waste” as defined in Section 13050(d) of the California Water Code
(v) asbestos in any form; (vi) urea formaldehyde foam insulation;
(vii) transformers or other equipment which contain dielectric fluid containing
levels of polychlorinated biphenyls (PCBs) in excess of fifty (50) parts per
million; (viii) radon; and (ix) any other chemical, material, or substance that,
because of its quantity, concentration, or physical or chemical characteristics,
exposure to which is limited or regulated for health and safety reasons by any
governmental authority, or which poses a significant present or potential hazard
to human health and safety or to the environment if released into the workplace
or the environment.

“Hazardous Materials Laws” means all present and future federal, state and local
laws, ordinances, regulations, permits, guidance documents, policies, decrees,
orders and any other requirements, whether statutory, regulatory or contractual,
of governmental authorities relating to health, safety, the environment or the
use, handling, disposal or transportation of any Hazardous Materials (including,
without limitation, the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, the Resource Conservation Recovery Act, the Clean Water
Act, the Clean Air Act, and the applicable provisions of the California Health
and Safety Code and the California Water Code, as each such statute may from
time to time be amended, and the rules, regulations, and guidance documents
promulgated pursuant to any such statute).

Notwithstanding the foregoing, Indemnitor shall have no liability under this
Indemnity for the release of any Hazardous Material on the Property by any
Indemnitee or any such release occurring after foreclosure, a deed in lieu of
foreclosure or the possession of the Property by a receiver.

 

Environmental Indemnity

Molina Center LLC

 

-2-



--------------------------------------------------------------------------------

2. Indemnity Procedure.

(a) If any Indemnitee notifies Indemnitor of any claim or notice of the
commencement of any action, administrative or legal proceeding or investigation
as to which Indemnitor’s obligation to indemnify under Section 1 above applies,
Indemnitor shall assume on behalf of such Indemnitee, and conduct with due
diligence and in good faith, the investigation and defense of, and the response
to, such claim, action, proceeding or investigation, with counsel reasonably
satisfactory to the Indemnitee; provided, however, that such Indemnitee shall
have the right to be represented by advisory counsel of its own selection and at
its own expense; and provided, further, that if any such claim, action,
proceeding, or investigation involves both Indemnitor and an Indemnitee, and
such Indemnitee shall have reasonably concluded that there may be legal defenses
available to it which are different from, additional to, or inconsistent with
those available to Indemnitor, then the Indemnitee shall have the right to
select separate counsel to participate in the investigation and defense of and
response to such claim, action, proceeding or investigation on its own behalf at
Indemnitor’s expense.

(b) If any claim, action, proceeding, or investigation arises as to which
Indemnitor’s duty to indemnify under this Indemnity applies, and Indemnitor
fails to assume promptly (and in any event within ten days after being notified
of the claim, action, proceeding, or investigation) the defense of an
Indemnitee, then such Indemnitee may contest and settle the claim, action,
proceeding, or investigation at Indemnitor’s expense using counsel selected by
such Indemnitee; provided, however, that after any such failure by Indemnitor no
such contest need be made by such Indemnitee and settlement or full payment of
any claim may be made by such Indemnitee without Indemnitor’s consent and
without releasing Indemnitor from any obligations to such Indemnitee under this
Indemnity.

3. Damages Unrelated to Credit. This Indemnity is given solely to protect
Administrative Agent, Lenders and the other Indemnitees against claims, losses,
damages, costs, expenses, claims and liabilities, and not as additional security
for, or as a means of payment of, Indemnitor’s obligations under the Term Loan
Agreement or any other obligation secured by the Deed of Trust. The obligations
of Indemnitor under this Indemnity are independent of, and shall not be measured
or affected by (a) any amounts at any time owing under the Term Loan Agreement
or secured by the Deed of Trust, (b) the sufficiency or insufficiency of any
collateral (including, without limitation, the Property) given to Administrative
Agent or Lenders to secure the performance of the Term Loan Agreement, the Note
or any obligation in favor of Administrative Agent, on behalf of Lenders,
(c) the consideration given by Administrative Agent, Lenders or any other party
in order to acquire the Property, (d) the modification, expiration or
termination of the Deed of Trust or any other document or instrument securing or
otherwise relating to the obligations owing under the Term Loan Agreement, or
(e) the payment in full of all obligations owing under the Term Loan Agreement,
the Note or any obligation in favor of Administrative Agent or Lenders
(including, without limitation, by amounts paid or credit bid at a foreclosure
sale or by discharge in connection with a deed in lieu of foreclosure).
Indemnitor’s obligations under this Indemnity are not secured, whether by the
Deed of Trust or otherwise.

 

Environmental Indemnity

Molina Center LLC

 

-3-



--------------------------------------------------------------------------------

4. Survival of Sale by Borrower. Except as otherwise provided in this Indemnity,
Indemnitor’s obligations under this Indemnity shall survive the sale or other
transfer of the Property by Borrower. The rights of each Indemnitee under this
Indemnity shall be in addition to any other rights and remedies of such
Indemnitee against Indemnitor under any other document or instrument executed by
Indemnitor, or at law or in equity (including, without limitation, any right of
reimbursement or contribution pursuant to CERCLA), and shall not in any way be
deemed a waiver of any of such rights.

5. Subrogation. If Indemnitor fails to indemnify the Indemnitees as provided in
this Indemnity, the Indemnitees shall be subrogated to any rights Indemnitor may
have against third parties relating to the matters covered by this Indemnity.

6. Payment of Costs. Indemnitor shall pay, upon demand, all costs and expenses
(including, without limitation, reasonable attorneys fees) incurred by any
Indemnitee in the enforcement of this Indemnity or the collection of any amounts
due under this Indemnity.

7. Successors and Assigns. This Indemnity shall be binding upon Indemnitor, its
successors and assigns, and shall inure to the benefit of and shall be
enforceable by each Indemnitee, its successors, and assigns (including, without
limitation, any entity to which a Lender assigns or sells all or any portion of
its interest in the Note, and any successor to Administrative Agent under the
Term Loan Agreement).

8. Notices. Any notice, demand or request required under this Indemnity shall be
given in the manner required in the Deed of Trust.

9. Separate Actions. Multiple actions may be brought and judgments obtained
under this Indemnity. A separate and new right of action arises each time that a
claim or liability arises under this Indemnity.

10. Governing Law. This Indemnity shall be governed and construed in accordance
with the laws of the State of California.

11. Severability. All provisions contained in this Indemnity are severable and
the invalidity or unenforceability of any provision shall not affect or impair
the validity or enforceability of the remaining provisions of this Indemnity.

12. Entire Agreement. This Indemnity constitutes the entire agreement and
supersedes all prior agreements and understandings, both written and oral,
between the parties with respect to the subject matter contained in this
Indemnity.

[Signature page follows]

 

Environmental Indemnity

Molina Center LLC

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Indemnitor has caused this Indemnity to be duly executed as
of the date first written above.

 

BORROWER:

 

MOLINA CENTER LLC,

a Delaware limited liability company

By:  

/s/ John C. Molina

John C. Molina

President

GUARANTOR:

 

MOLINA HEALTHCARE, INC.

a Delaware corporation

By:  

/s/ John C. Molina

John C. Molina

Chief Financial Officer

 

Signature Page to

Environmental Indemnity

Molina Center LLC

 

S-1